                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

ROTHSCHILD CONNECTED DEVICES                     §
INNOVATIONS, LLC,                                §
                                                 §     Case No. 2:15-cv-01431-JRG-RSP
                Plaintiff,                       §
                                                 §               (LEAD CASE)
v.                                               §
                                                 §     Case No. 2:15-cv-01463-JRG-RSP
ADS SECURITY, L.P.,                              §
                                                 §              (MEMBER CASE)
                Defendant.                       §

                                             ORDER
       This civil action was referred to United States Magistrate Judge Roy S. Payne pursuant to

28 U.S.C. § 636. Now before the Court is the Report & Recommendation (Dkt. No. 131) by the

Magistrate Judge, which recommends that Counter-Defendant Leigh M. Rothschild’s motion to

dismiss (Dkt. No. 125) be denied with respect to personal jurisdiction but granted with respect to

insufficient service of process unless evidence of proper service was filed within 30 days from the

date of the August 13, 2019 Report. Defendant ADS Security, L.P. (“ADS Security”) objects solely

to the Report’s conclusion regarding its attempted service of process. (Dkt. No. 134).

       In the Report, Magistrate Judge Payne found that ADS Security’s attempt at service of

process did not comport with either Texas or Florida law under Federal Rule of Civil Procedure

4(e)(1). As the Magistrate Judge observed, the Texas Rules of Civil Procedure authorize service,

by a person authorized under Texas Rule 103, via certified or registered mail. Tex. R. Civ. P.

106(a)(2). Persons authorized to serve process under Texas Rule 103 include (1) any sheriff or

constable or other person authorized by law; (2) any person authorized by law or by written order

of the court who is not less than eighteen years of age; (3) any person certified under order of the

Supreme Court; or (4) the clerk of court, if requested. Tex. R. Civ. P. 103. Service by registered

                                                 1
or certified mail and citation by publication must, if requested, be made by the clerk of the court

in which the case is pending. Id. Under Florida law, service by certified mail is generally

insufficient. See Fla. R. Civ. P. 1.070; Atizol v. Am. Exp. Travel Related Servs. Co., No. 08-60262-

CIV, 2008 WL 5070275, at *2 (S.D. Fla. Nov. 25, 2008). While Rule 1.070(i) of the Florida Rules

of Civil Procedure does provide that a defendant “may” accept service of the complaint by mail,

it is effective only if the defendant consents and waives personal service.

       Magistrate Judge Payne found that ADS Security’s service of process did not satisfy Texas

law because:

       ADS Security attempted to serve Rothschild by having its counsel mail process by
       certified mail, rather than requesting that service by certified by mail be made by
       the Clerk of Court. (Dkt. Nos. 124 and 128). While ADS Security points out that it
       obtained service on Rothschild via non-party Nathan Dowd, (see Dkt. No. 128),
       Dowd is not authorized to effect service by certified mail under Texas law.

(Dkt. No. 131 at 13). As to service of process under Florida law, Magistrate Judge Payne found

that there was no indication that ADS Security asked Rothschild, or that Rothschild agreed, to

waive personal service and accept the complaint by mail under the Florida Rules of Civil

Procedure. (Id. at 14).

       ADS Security objects to Magistrate Judge Payne’s findings under Texas law, arguing that

Nathan Dowd is authorized to serve process under Texas Rule 103 via certified mail because he is

authorized by the Texas Supreme Court Judicial Certification Commission to deliver citations and

other notices. (Dkt. No. 134 at 3). Rothschild responds that even if Nathan Dowd is authorized to

serve process via certified mail, Texas law still requires that the return receipt be signed by

Rothschild as the addressee. (Dkt. No. 135 at 1) (citing Tex. R. Civ. P. 107). Rothschild contends

that Rothschild did not sign the return receipt. ADS Security has not presented evidence to the

contrary.



                                                 2
        Therefore, the conclusion of the Report remains sound: ADS Security failed to comply

with Texas law in attempting to serve process on Rothschild. ADS Security makes no objection

to the conclusion that it failed to follow Florida law. More than 30 days has now passed since the

Report, and ADS Security has not filed evidence that is has properly served Leigh M. Rothschild.

       Having reviewed Magistrate Judge Payne’s report, the parties’ briefing, ADS Security’s

objection, and Rothschild’s response to ADS Security’s objection, the Court concludes that the

Magistrate Judge’s Report & Recommendation (Dkt. No. 131) is correct and is hereby

ADOPTED. Accordingly, Rothschild’s motion to dismiss (Dkt. No. 125) is DENIED with respect

to personal jurisdiction and GRANTED respect to service of process. Accordingly,

       IT IS HEREBY ORDERED that all claims against Leigh M. Rothschild are DISMISSED.


       So Ordered this
       Sep 16, 2019




                                                3
